
	

113 HRES 614 IH: Strongly supporting the quality and value of diversity and innovation in the Nation’s higher education institutions, and strongly disagreeing with the President’s proposal to create and administer a Postsecondary Institution Ratings System.
U.S. House of Representatives
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 614
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2014
			Mr. Goodlatte (for himself and Mr. Capuano) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Strongly supporting the quality and value of diversity and innovation in the Nation’s higher
			 education institutions, and strongly disagreeing with the President’s
			 proposal to create and administer a Postsecondary Institution Ratings
			 System.
	
	
		Whereas the Nation’s diverse higher education system, which includes community colleges, public and
			 private four-year colleges, faith-based colleges, research universities,
			 career training schools, work colleges, land grant universities,
			 historically Black colleges, women’s colleges, Hispanic serving
			 institutions, institutes for the arts, and many other specialized
			 institutions, offers opportunity and innovation in postsecondary education
			 and for lifelong learning that is unmatched anywhere in the world;
		Whereas this diversity of institutions reflects the plurality and history of our people, and the
			 diversity of the Nation's ideas and ideals;
		Whereas many of these institutions are the intellectual homes to our great traditions of faith,
			 social service, research, arts and humanities, all flourishing in the
			 Nation's free marketplace of ideas;
		Whereas public, private non-profit, and for-profit institutions all compete in the marketplace for
			 students causing postsecondary institutions to constantly innovate and
			 adapt in order to meet the evolving needs of the Nation's students;
		Whereas the Department of Education already collects large amounts of data and metrics each year
			 from postsecondary institutions with much of this information made
			 publicly available to prospective students, but not in a useful way;
		Whereas most States are better equipped to distribute meaningful information regarding the
			 postsecondary institutions within their borders;
		Whereas the Federal Government has focused its investment in higher education in providing grants,
			 loans and work-study funds to help low and middle income students, who are
			 academically qualified for college and who are willing to work hard,
			 attend college, but has left the choice of institution, and the
			 responsibility of effort for success, up to students and their families;
		Whereas institutions that educate students who receive these funds are and shall continue to be
			 accountable for the appropriate use of those funds, and must already go
			 through private accreditation, State authorization, as well as Federal
			 eligibility certification processes to be able to participate in the
			 Federal student aid programs;
		Whereas the amount of Federal aid a student receives is determined by Congress through need
			 analysis formulas in the Higher Education Act and through the annual
			 appropriations process, and may only be adjusted on a case by case basis
			 by a campus Financial Aid Officer, and may not be adjusted by the
			 Administration;
		Whereas the development of a Postsecondary Institution Ratings System has been proposed by the
			 current Administration to rate and compare the value of colleges, and to
			 base the amount of need a low-income student receives not exclusively on
			 need, but, also, on the Administration’s rating of the college that
			 student chooses to attend;
		Whereas the Administration has suggested this rating system will put a particular emphasis on
			 graduates’ earnings, suggesting that institutions that produce graduates
			 who go into public service, the military, ministry, non-profit work, or
			 who stay at home to care for family are somehow less worthy of support
			 than institutions that produce graduates who go into more lucrative
			 fields;
		Whereas the Administration has said the rating system will also give consideration to graduation
			 rates of traditional students, thereby disadvantaging institutions that
			 have a mission to serve students who are first generation to college,
			 persons with learning disabilities, veterans and other adults who are
			 resuming education while also working and caring for families;
		Whereas a rating system built around a handful of factors chosen by the Department of Education is
			 likely to lead to greater standardization, less choice, and less
			 innovation;
		Whereas a rating system built around a handful of factors chosen by the Department of Education is
			 reductionist in nature and will overlook many of the qualitative benefits
			 that accrue to individuals and communities from a college degree,
			 including, but not limited to, greater civic participation, better health,
			 greater appreciation of the arts and culture, and critical reasoning
			 skills; and
		Whereas a Federal rating system will likely carry an image of validity that will mislead the people
			 of the United States on college choice, decrease the ability of colleges
			 to openly compete with each other in the marketplace, and replace the free
			 choices of students and their families, informed by their values, with
			 monetary measures determined by the Federal Government: Now, therefore, be
			 it
	
		That it is the sense of the House of Representatives that—
			(1)students and families should maintain the right and responsibility of determining where to enroll
			 for postsecondary education;
			(2)the Federal Government, in conjunction with States and accreditors, has a responsibility to ensure
			 that the significant taxpayer funds that are invested in student aid each
			 year are appropriately spent, and has tools such as program reviews and
			 eligibility and certification procedures that should be better targeted to
			 those purposes;
			(3)the Federal Government also has a positive role it could play in making information available to
			 enable informed choices about postsecondary education available to
			 prospective students and the Administration should work collaboratively
			 with the higher education community to make that information more consumer
			 friendly and accessible to those students and their families; and
			(4)the Administration’s proposal to rate postsecondary institutions through an oversimplified Federal
			 rating system that is not supported by postsecondary institutions,
			 statute, or by the House of Representatives, will lead to less choice,
			 diversity, and innovation, and should be rejected.
			
